       Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 1 of 11 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JACQUELINE FLEMING f/k/a
 JACQUELINE BAKER, individually,
 and on behalf of all others similarly
 situated,

      Plaintiff,
                                                          Case No. 1:19-cv-08487
 v.

 SELECT PORTFOLIO SERVICING,
 INC.,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES, JACQUELINE FLEMING f/k/a JACQUELINE BAKER, individually,

and on behalf of all others similarly situated, by and through her undersigned counsel, complaining

of Defendant, SELECT PORTFOLIO SERVICING, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, individually, as

well as on behalf of all others similarly situated, seeking redress for Defendant’s violation(s) of

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331.

        3.         Venue in this district is proper under 28 U.S.C. §1391(b)(2).

                                               PARTIES

        4.         JACQUELINE FLEMING f/k/a JACQUELINE BAKER (“Plaintiff”) is a natural

person, over 18-years-of-age, who at all times relevant resided in Plainfield, Illinois.

                                                    1
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 2 of 11 PageID #:1




       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3).

       6.      SELECT PORTFOLIO SERVICING, INC. (“Defendant”) is a prominent mortgage

servicer that services mortgage loans nationwide.

       7.      Defendant’s principal place of business is located at 3217 South Decker Lake

Drive, Salt Lake City, Utah 84119.

       8.      Upon information and belief, Defendant services hundreds of thousands of

mortgage loans nationwide.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

uses instrumentalities of interstate commerce and the mail in the course of servicing mortgage

loans; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or

asserted to be owed or due another; and (3) it regularly collects mortgage debt owed to others.

                                 FACTUAL ALLEGATIONS

       10.     On April 15, 2005, Plaintiff executed a mortgage (the “Mortgage”) in favor of

Accredited Home Lenders, Inc.

       11.     The Mortgage secured the purchase of Plaintiff’s principal residence located at

13435 Vicarage Drive, Plainfield, Illinois 60544 (the “Property”).

       12.     The Mortgage secured the repayment of a second mortgage loan in the amount of

$90,000 issued to Plaintiff to fund the purchase of the Property (the “Loan”).

       13.     Plaintiff defaulted on the Loan by failing to make monthly payments.

       14.     Thereafter, Defendant acquired the servicing rights to the Loan.

       15.     On March 11, 2010, Plaintiff filed a Chapter 7 bankruptcy in the United States

Bankruptcy Court for the Northern District of Illinois.

       16.     Plaintiff duly scheduled Defendant on her bankruptcy schedules.

                                                2
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 3 of 11 PageID #:1




       17.     Plaintiff completed all the steps necessary to obtain a bankruptcy discharge.

       18.     Accordingly, on July 7, 2010, the Bankruptcy Court granted Plaintiff a discharge

pursuant to 11 U.S.C. § 727.

       19.     Plaintiff’s bankruptcy discharge extinguished her personal liability on the Loan.

See 11 U.S.C. § 727(a) and 11 U.S.C. §524(a).

       20.     On April 30, 2016, Plaintiff filed a Chapter 13 bankruptcy in the United States

Bankruptcy Court for the Northern District of Illinois.

       21.     On September 1, 2016, Plaintiff filed an Amended Chapter 13 plan.

       22.     Plaintiff’s Amended Chapter 13 Plan provided:

         The value of [Defendant’s] second mortgage claim on Debtor’s property located
         at 13435 Vicarage Drive, Plainfield, Illinois 60585, is valued at zero.
         Consequently, [Defendant’s] 2nd mortgage lien shall be stripped from this
         property upon discharge and will not [be] paid as an unsecured during the plan
         as this debt was previously discharged. [Defendant] shall release its lien against
         the aforementioned property upon discharge.

       23.     Plaintiff’s Amended Plan did not provide for any payments to Defendant.

       24.     Defendant did not object to Plaintiff’s Amended Plan.

       25.     On or about September 9, 2016, Plaintiff’s Amended Chapter 13 Plan was

confirmed by the Bankruptcy Court (“Confirmed Plan”), binding Defendant to the terms of the

Confirmed Plan. See 11 U.S.C. §1327(a).

       26.     On February 28, 2019, Plaintiff filed a lawsuit against Defendant alleging violations

of the FDCPA.

       27.     Plaintiff’s FDCPA claims arose from Defendant’s attempts to collect on the Loan

while the Plaintiff was in bankruptcy.




                                                 3
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 4 of 11 PageID #:1




       28.      In May 2019, Plaintiff and Defendant reached a settlement and Plaintiff dismissed

her FDCPA claims against Defendant with prejudice.

       29.      As part of the settlement, Defendant agreed to cease sending demands for payment

on the Loan while Plaintiff was in bankruptcy.

       30.      On November 15, 2019, Defendant sent Plaintiff a Mortgage Statement in an effort

to collect payment on the Loan.

       31.      The Mortgage Statement provided, in pertinent part:

       Post-Petition Due Date: 12/01/2019
       Statement Due Date: 12/1/2019
       Payment Amount: $373.97

       32.      The Mortgage Statement further stated “[t]he Payment Amount does not include

any amount that was past due before you filed for bankruptcy.”

       33.      The Mortgage Statement also included a detachable payment coupon with payment

instructions.

       34.      A true and correct copy of the Mortgage Statement is attached hereto as Exhibit A.

       35.      Defendant attempted to collect payment on the Loan while the bankruptcy

discharge injunction and automatic stay were in effect. See 11 U.S.C. §524(a) and 11 U.S.C.

§362(a).

       36.      Moreover, Defendant’s attempt to collect payment on the Loan violated the

Confirmed Plan, which did not provide for any payment to Defendant. See 11 U.S.C. §1327(a).

       37.      Plaintiff performed all of her obligations as set forth in the Confirmed Plan.

       38.      On December 19, 2019, as result of Plaintiff’s successful completion of her Chapter

13 Plan, the Bankruptcy Court closed Plaintiff’s bankruptcy case.


                                                  4
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 5 of 11 PageID #:1




                                            DAMAGES

       39.     Plaintiff suffered from emotional distress and mental anguish as a result of

Defendant’s unlawful attempts to collect payment on the Loan as Plaintiff was led to believe her

previous bankruptcy discharge (Chapter 7) and subsequent Confirmed Plan had no legal effect and

that she was still personally liable on the Loan.

       40.     Defendant’s conduct is especially egregious in light of the fact that Plaintiff has

already brought suit against Defendant for the identical conduct complained of herein.

       41.     As demonstrated by Defendant’s continued unlawful attempts to collect payment

on the Loan, Plaintiff has been denied the fresh start contemplated by the Bankruptcy Code.


                             INDIVIDUAL CLAIMS FOR RELIEF

                                         COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)

       42.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       43.     The Loan is a “debt” as defined by 15 U.S.C. §1692a(5) as it was incurred for

personal, family, or household purposes.

       44.     Specifically, the Loan was incurred to fund the purchase of Plaintiff’s principal

residence.

       45.     Pursuant to 11 U.S.C. §524(a)(2), a discharge order “operates as an injunction”

against acts to collect discharged debts.

       46.     The bankruptcy automatic stay prohibits “any act to collect, assess, or recover a

claim against the debtor that arose before the commencement” of a bankruptcy case. 11 U.S.C.

§362(a)(6).

                                                    5
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 6 of 11 PageID #:1




       47.     “A demand for immediate payment while a debtor is in bankruptcy is ‘false’ in the

sense that it asserts that money is due, although, because of the automatic stay (11 U.S.C. §362)

or the discharge injunction (11 U.S.C. §524), it is not.” Randolph v. IMBS, Inc., 368 F.3d 726,

728 (7th Cir. 2004).

       a.      Violations of 15 U.S.C. §1692e

       48.     Section 1692e of the FDCPA provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (2)     The false representation of –

                       (A)    the character, amount, or legal status of any debt.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

       49.     Defendant violated §1692e by making false representations regarding the Loan.

       50.     Defendant violated §1692e(2)(A) by misrepresenting the character, amount, or

legal status of the Loan because no payments were due on the Loan at the time Defendant made a

payment demand to Plaintiff by virtue of Plaintiff’s Chapter 7 discharge and the terms of the

Confirmed Plan.

       51.     Defendant violated §1692e(10) by falsely representing that the Loan was collectible

at the time of the demand for payment when in fact the Loan was not collectible against Plaintiff

personally by virtue of Plaintiff’s Chapter 7 discharge and the terms of the Confirmed Plan.

       b.      Violations of 15 U.S.C. § 1692f

               Section 1692f of the FDCPA provides:


                                                 6
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 7 of 11 PageID #:1




               A debt collector may not use unfair or unconscionable means to collect or
               attempt to collect any debt. Without limiting the general application of the
               foregoing, the following conduct is a violation of this section:

               (1)     The collection of any amount (including any interest, fee, charge, or
                       expense incidental to the principal obligation) unless such amount
                       is expressly authorized by the agreement creating the debt or
                       permitted by law.
       52.     Defendant violated §§1692f and f(1) by attempting to collect an amount not

permitted by law. Specifically, the bankruptcy discharge injunction, the bankruptcy automatic stay,

and the Confirmed Plan prohibited Defendant from attempting to collect on the Loan from

Plaintiff. See 11 U.S.C. §524, §362(a)(6), and §1327(a).

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. §§1692e, e(2), e(10), f and f(1);

       B.      an award of actual damages sustained by Plaintiff as a result of Defendant’s

               violations;

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000 pursuant to 15 U.S.C. §1692k(a)(2)(A);

       D.      an award of reasonable attorney’s fees and costs pursuant to 15 U.S.C.

               §1692k(a)(3); and

       E.      any further relief this Court deems just and proper.


                                     CLASS ALLEGATIONS

       53.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       54.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23, individually, and on behalf

of all others similarly situated (“Putative Classes”).

                                                  7
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 8 of 11 PageID #:1




        55.     The Putative Classes are defined as follows:

                                           Discharged Class


                All persons within the United States to whom (a) within the one (1) year
                prior to the filing of the original complaint and during its pendency; (b)
                received a correspondence from Defendant, the same as or substantially
                similar to the mortgage statement attached hereto as Exhibit A; (c) for
                purposes of collection upon a consumer debt; (d) that was discharged in a
                Chapter 7 or Chapter 13 bankruptcy proceeding pursuant to 11 U.S.C. §727
                or §1328(a).

                                            Automatic Stay Class

                All persons within the United States to whom (a) within the one (1) year
                prior to the filing of the original complaint and during its pendency; (b)
                received a correspondence from Defendant, the same as or substantially
                similar to the mortgage statement attached hereto as Exhibit A; (c) for
                purposes of collection upon a consumer debt; (d) while they were in an
                active bankruptcy.

        56.     The following individuals are excluded from the Putative Classes: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

their parents have a controlling interest and their current or former employees, officers and

directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for

exclusion from the Putative Classes; (5) the legal representatives, successors or assigns of any such

executed persons; and (6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released.

        A.      Numerosity:

        57.     The exact number of members of the Putative Classes are unknown and not

available to Plaintiff at this time, but it is clear that individual joinder is impracticable.



                                                    8
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 9 of 11 PageID #:1




       58.     Members of the Putative Classes will be objectively identified from records of

Defendant to be gained in discovery.

       59.     Upon information and belief, Defendant services mortgage loans for thousands of

consumers who fall into the definition of the Putative Classes.

       B.      Commonality and Predominance:

       60.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Classes and those questions predominate over any questions that may affect individual

members of the Putative Classes. Common questions for the Putative Classes include, but are not

necessarily limited to the following:

               a. Whether Defendant attempted to collect mortgage debt that was discharged in

                   bankruptcy from the Discharged Class members.

               b. Whether Defendant attempted to collect mortgage debt from the Automatic

                   Stay Class members while they were in an active bankruptcy.

       C.      Typicality:

       61.     Plaintiff’s claims are typical of members of the Putative Classes because Plaintiff

and members of the Putative Classes are entitled to damages as result of Defendant’s conduct.

       D.      Superiority and Manageability:

       62.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

       63.     The damages suffered by the individual members of the Putative Classes will likely

be relatively small, especially given the burden and expense required for individual prosecution.

       64.     By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

                                                  9
      Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 10 of 11 PageID #:1




        65.    Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

        E.     Adequate Representation:

        66.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

Classes.

        67.    Plaintiff has no interests antagonistic to those of the Putative Classes, and

Defendant has no defenses unique to Plaintiff.

        68.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

        69.    As pled above, Plaintiff is able to satisfy the elements of Fed. R. Civ. P. 23.

                                    CLASS CLAIMS FOR RELIEF

                                        COUNT II:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
                            (On Behalf of the Putative Classes)

        70.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        71.    By sending mortgage statements to members of the Putative Classes containing

identical or similar language as the mortgage statement received by Plaintiff, Defendant violated

15 U.S.C. §§1692e, e(2), e(10), f and f(1) by unlawfully demanding payment on mortgage loans

that were previously discharged in bankruptcy or were subject to an active bankruptcy proceeding.

        72.    In doing so, Defendant used false representations regarding the consumers’

mortgage loans and attempted to collect amounts not permitted by bankruptcy law.




                                                 10
     Case: 1:19-cv-08487 Document #: 1 Filed: 12/30/19 Page 11 of 11 PageID #:1




       WHEREFORE, Plaintiff on behalf of members of the Putative Classes, requests the

following relief:

       A.      an order granting certification of the proposed classes, including the designation of

               Plaintiff as the named representative, and the appointment of the undersigned as

               Class Counsel;

       B.      a finding that Defendant violated 15 U.S.C. §§1692e, e(2), e(10), f and f(1);

       C.      an order enjoining Defendant from further violation(s) of 15 U.S.C. §§1692e, e(2),

               e(10), f and f(1);

       D.      an award of such amount as the Court may allow for all class members, not to

               exceed the lesser of $500,000 or 1 per centum of the net worth of Defendant;

       E.      an award of reasonable attorney’s fees and costs pursuant to 15 U.S.C.

               §1692k(a)(3); and

       F.      any further relief this Court deems just and proper.

   Plaintiff demands a trial by jury.

   Dated: December 30, 2019                                  Respectfully Submitted,
                                                             /s/ Mohammed O. Badwan
                                                             /s/ Joseph S. Davidson
                                                             Mohammed O. Badwan, Esq.
                                                             Joseph S. Davidson, Esq.
                                                             Counsel for Plaintiff
                                                             Sulaiman Law Group, Ltd.
                                                             Lombard, IL 60148
                                                             Phone (630) 575-8180
                                                             Fax: (630) 575- 8188
                                                             mbadwan@sulaimanlaw.com
                                                             jdavidson@sulaimanlaw.com




                                                11
